Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound system, an ultrasound data information system and methods, as recited in these claims. 
Regarding claim 1, prior art fails to anticipate and/or render obvious, either solely or in combination, a system for identifying and differentiating among a plurality of catheters configured to be inserted in a patient's body during a cardiac ablation procedure, comprising: the plurality of catheters, each catheter of the plurality of catheters comprising: a handle, an invasive probe having a proximal end connected to the handle and a distal tip, and a magnetic position sensing assembly located within the invasive probe; and a console comprising: an input device configured to provide an input selected from a range of different colors for identifying each catheter of the plurality of catheters with a unique color, a display screen configured to display an image of an inner surface of the patient's heart chamber with each catheter of the plurality of catheters located therein, a processor configured to communicate between the input device, the display screen, and each catheter of the plurality of catheters, wherein for each catheter of the plurality of catheters, the processor is arranged to receive the input identifying the unique color for the catheter from the input devices display the image of the inner surface of the patient's heart 
Regarding claim 8, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for identifying and differentiating among a plurality of catheters inserted in a patient's body during a cardiac ablation procedure, comprising, for each catheter of the plurality of catheters: providing a console comprising: an input device configured to provide a configurable color input selection including a color outline, a solid color, a color indicator or the like, a display screen configured to depict an image of an inner surface of the patient's heart chamber with each catheter of the plurality of catheters positioned therein, and a processor configured to communicate between the input device, the display screen, and the plurality of catheters, -4- 6614905.1Docket No. JNJBIO-5773USNP Serial No. 15/439,490 inputting into the input device a unique color for identifying each catheter of the plurality of catheters by selecting the unique color from a range of different colors, acquiring the unique color input by the processor, displaying the image of the inner surface of the patient's heart chamber with each catheter of the plurality of catheters positioned therein, each catheter appearing in the unique color corresponding with the input to provide an indication of the position of each catheter relative to other catheters of the plurality of catheters and to provide an indication of each catheter relative to the inner surface of the patient's heart chamber, displaying 

Claims 2-6 and 9-11 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793